In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 08‐1641

ANDREW M. OBRIECHT,
                                                Petitioner‐Appellant,

                                  v.


BRIAN FOSTER, WARDEN,
                                                Respondent‐Appellee.

         Appeal from the United States District Court for the 
                    Western District of Wisconsin.
          No. 3:07‐cv‐00409‐bbc — Barbara B. Crabb, Judge. 


      ARGUED MAY 21, 2013 — DECIDED AUGUST 16, 2013


   Before RIPPLE, WILLIAMS, and TINDER, Circuit Judges.
   RIPPLE, Circuit Judge. Andrew Obriecht filed a petition for
a writ of habeas corpus in the United States District Court for
the  Western  District  of  Wisconsin.  In  the  petition,  he  chal‐
lenged  his  1999  convictions  in  Wisconsin  state  court.
Mr.  Obriecht  conceded  that  his  petition  was  untimely,  but
asked the district court to deem it timely under the doctrine of
equitable  tolling.  The  district  court  declined  to  do  so  and
dismissed the petition as untimely, holding that Mr. Obriecht
2                                                              No. 08‐1641

had  not  demonstrated  his  entitlement  to  equitable  tolling.1
Because Mr. Obriecht cannot establish that an extraordinary
circumstance  prevented  his  timely  filing  and  that  he  has
pursued his rights diligently, we affirm the judgment of the
district court.2


                                        I
                              BACKGROUND
     In  1999,  a  jury  convicted  Mr.  Obriecht  of  one  count  of
attempted second‐degree sexual assault of a child, five counts
of  fourth‐degree  sexual  assault  and  one  count  of  disorderly
conduct. He was sentenced to both imprisonment and proba‐
tion. He  was released on probation  pending his appeal, but
that  probation  was  revoked  when  he  violated  its  terms.
Accordingly, in August 2001, he was sentenced to seven years’
imprisonment  for  the  probation  revocation,  to  run  consecu‐
tively with the seven years imposed earlier on account of his
1999 convictions.
    Mr.  Obriecht  challenged  his  1999  convictions  on  direct
appeal. The Wisconsin Court of Appeals affirmed his convic‐
tions,  and  the  Wisconsin  Supreme  Court  denied  further
review.  While  this  direct  appeal  was  pending,  Mr.  Obriecht
obtained from the Wisconsin Court of Appeals an extension of
time to file a challenge to his probation revocation. 


1
    The district court’s jurisdiction was based on 28 U.S.C. § 2254. 

2
    We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a).
No. 08‐1641                                                         3

    On December 13, 2002, Mr. Obriecht filed a petition for a
writ of habeas corpus in the district court, which was denied
on January 23, 2003, because he had not yet exhausted his state
remedies. The district court informed Mr. Obriecht that he had
until March 17, 2003 (approximately sixty days) to seek post‐
conviction  relief  for  his  unexhausted  claims  to  preserve  the
timeliness of a federal habeas petition. The court warned him
specifically that “he needed to act quickly and that he risked
missing the statute of limitations if he continued to wait for a
lawyer to help him file his state court collateral attack.”3 
    In  late  December  2002,  Mr.  Obriecht  retained  attorney
Janelle  Glasbrenner  to  file  a  state  habeas  petition.  During
January 2003, Mr. Obriecht informed Glasbrenner of the March
17,  2003  deadline  for  filing  for  state  post‐conviction  relief.
Glasbrenner, erroneously believing that the extension granted
in the probation revocation matter also tolled the Antiterrorism
and Effective Death Penalty Act (“AEDPA”) statute of limita‐
tions for the 1999 convictions, responded that he did not have
to worry about the deadline because it had been extended and
stated  that  she  eventually  would  file  his  claim.  After  being
assured  by  Glasbrenner  that  his  AEDPA  deadline  was  ex‐
tended beyond March 17, Mr. Obriecht was placed in medical
segregation.  Glasbrenner  did  not  file  any  motions  for  state
court relief on or before March 17, 2003.
   On  April  2,  2003,  Mr.  Obriecht  was  transferred  to  the
Wisconsin Resource Center (“WRC”), a mental health facility.
On  June  17,  2003,  without  having  filed  for  any  state  relief,


3
    R.14 at 5. 
4                                                      No. 08‐1641

Glasbrenner sought, and was granted, permission to withdraw
as Mr. Obriecht’s attorney. 
    Although  still  incarcerated  in  the  WRC,  Mr.  Obriecht
managed his legal affairs during the remainder of 2003 through
June 2005. Having been adjudicated competent to proceed pro
se in November 2003, he was granted permission to represent
himself  in  another  matter.  He  also  filed  briefs,  motions  and
habeas petitions in at least five other state court actions, timely
challenging other convictions. However, he did not file a state
collateral challenge to his 1999 convictions, which are the basis
for his habeas petition before this court, until June 20, 2005. 
    Once  this  state  relief  was  denied,  Mr.  Obriecht  filed  a
petition for habeas corpus in the district court on July 26, 2007.
He conceded that his petition was untimely because he filed
for relief in state court more than two years after the March 17,
2003 deadline. Nevertheless, he asked the court to deem his
petition timely by equitably tolling the statute of limitations.
The district court declined to do so, holding that his explana‐
tion for why he was unable to timely file did not constitute an
extraordinary circumstance. The district court also determined
that Mr. Obriecht had not met his burden of establishing that
he  had  pursued  his  claims  diligently.  Mr.  Obriecht  timely
appealed. 


                                   II
                           DISCUSSION
   Mr. Obriecht  concedes that  his  federal habeas petition  is
untimely. Therefore, the only issue before us is whether the
No. 08‐1641                                                                   5

district court erred in not applying the doctrine of equitable
tolling  to  his  petition.  “We  review  the  decision  to  deny
equitable tolling for an abuse of discretion.” Simms v. Acevedo,
595 F.3d 774, 781 (7th Cir. 2010).
     “AEDPA  requires  a  federal  habeas  petition  to  be  filed
within one year from ‘the date on which the [state] judgment
became final by the conclusion of direct review or the expira‐
tion of the time for seeking such review.’” Ray v. Clements, 700
F.3d 993, 1003 (7th Cir. 2012) (alteration in original) (quoting 28
U.S.C. § 2244(d)(1)(A)). “The one‐year statute of limitations can
be  tolled,  however,  if  the  petitioner  applies  for  ‘State
post‐conviction or other collateral review’ of the judgment.”
Price  v.  Pierce,  617  F.3d  947,  950  (7th  Cir.  2010)  (quoting  28
U.S.C. § 2244(d)(2)). Mr. Obriecht’s 1999 convictions became
final on March 17, 2002. Thus, he had until March 17, 2003, to
file for state post‐conviction or other collateral relief,4 which he
admits he did not do. Rather, he did not file for any state relief
until June 20, 2005. Given the more than two‐year difference
between when Mr. Obriecht’s convictions became final and his
state  filing,  Mr.  Obriecht’s  federal  habeas  petition  is
time‐barred, absent the application of equitable tolling. 
   The  Supreme  Court  has  explained  that  “a  petitioner  is
entitled  to equitable  tolling only if  he shows  (1)  that he  has
been pursuing his rights diligently, and (2) that some extraor‐


4
    Mr. Obriecht attempted to file a federal habeas petition in December
2002, within AEDPA’s one‐year limitations period. However, this petition
was dismissed because he had failed to exhaust his state remedies. Thus,
Mr. Obriecht had to file for state relief or review of his claim before he could
file another federal habeas petition. 
6                                                      No. 08‐1641

dinary circumstance stood in his way and prevented timely
filing.” Holland v. Florida, 130 S. Ct. 2549, 2562 (2010) (internal
quotation marks omitted). Equitable tolling is an extraordinary
remedy  and  so  “‘is  rarely  granted.’”  Simms,  595  F.3d  at  781
(quoting Tucker v. Kingston, 538 F.3d 732, 734 (7th Cir. 2008)).
The  petitioner  seeking  equitable  tolling  bears  the  burden  of
establishing that it is warranted. Williams v. Buss, 538 F.3d 683,
685 (7th Cir. 2008).


A. Extraordinary Circumstance
    Mr. Obriecht claims that two extraordinary circumstances
prevented him from meeting his AEDPA deadline: the incor‐
rect advice of his then‐attorney, Glasbrenner, and his mental
health. However, before the district court, Mr. Obriecht cited
the same reasons,5 but developed arguments only with regard
to  Glasbrenner’s  conduct.6  Accordingly,  the  district  court
considered only whether Glasbrenner’s conduct constituted an
extraordinary  circumstance.7  Because  Mr.  Obriecht  failed  to
develop  any  argument  concerning  his  mental  health  as  an
extraordinary  circumstance  in  the  district  court,  we  do  not
address it here, see Harper v. Vigilant Ins. Co., 433 F.3d 521, 528
(7th Cir. 2005) (finding waiver where party “failed to properly




5
    R.3 at 14.

6
    R.14 at 17‐18.   

7
    Id.
No. 08‐1641                                                                          7

present the issue to the district court”), and confine our inquiry
to Glasbrenner’s conduct.8 
    Under certain circumstances, attorney misconduct consti‐
tutes  an  extraordinary  circumstance  warranting  equitable
tolling,  such  as  when  the  attorney  “violate[s]  fundamental
canons of professional responsibility” by failing to communi‐
cate with his client and failing to perform necessary research.


8
    We recognize that in certain cases, confinement in medical segregation
that  prevents  a  petitioner  from  communicating  with  or  monitoring  his
attorney can constitute an extraordinary circumstance. Fisher v. Johnson, 174
F.3d 710, 715 (5th Cir. 1999); see also Espinoza‐Matthews v. California, 432 F.3d
1021,  1027‐28  (9th  Cir.  2005)  (noting  that  a  petitioner’s  placement  in
administrative segregation can, under certain circumstances, constitute an
extraordinary circumstance). However, we do not consider that possibility
here for several reasons. 
      First,  Mr.  Obriecht  has  not  asserted  that  his  February  placement  in
medical segregation prevented him from meeting the March 17, 2003 filing
deadline.  Instead,  he  claims  that  he  relied  on  Glasbrenner’s  erroneous
advice  and  so  believed  that  the  deadline  was  tolled.  See  R.14  at  13
(“Petitioner contends that he did not file his state court motion until June
2005 because Glasbrenner had advised him (incorrectly) that his deadline
for  filing  a  federal  habeas  petition  was  tolled  …  .”);  R.3  at  7  (“Obriecht
accepted [Glasbrenner’s] representation because he relied on her putative
expertise … .”). This cannot be reconciled with a claim that, had he not been
in medical segregation, he would have filed by March 17, 2003. Second, the
record in this case does not contain evidence concerning the date of his
entry into medical segregation, although he indicates that it was in February
2003 in his brief. The district court took judicial notice of an affidavit that
Mr.  Obriecht  filed  in  another  matter  where  he  averred  that  he  entered
medical segregation at the WRC on March 19, 2003—two days after the
deadline. R.14 at 21. Given this discrepancy, the effect of Mr. Obriecht’s
placement in segregation is not before us.
8                                                          No. 08‐1641

Holland, 130 S. Ct. at 2564‐65. However, the Supreme Court has
made clear that a “garden variety claim of attorney negligence”
or  “excusable  neglect”  is  insufficient.  Id.  at  2564  (internal
quotation  marks  omitted).  The  Court  has  held  that  garden
variety negligence includes “a simple miscalculation that leads
a lawyer to miss a filing deadline” and an attorney “fail[ing] to
file [a] petition on time and appear[ing] to [be] unaware of the
date on which the limitations period expire[s].” Id. (internal
quotation marks omitted); see also Griffith v. Rednour, 614 F.3d
328, 331 (7th Cir. 2010) (explaining that Holland provides that
“neither  a  garden  variety  claim  of  excusable  neglect  nor  a
miscalculation about the time available for filing is an extraor‐
dinary circumstance” (internal quotation marks omitted)).
    It is clear, therefore, that garden variety negligence includes
“simple legal mistake[s],” such as an attorney’s miscalculation
of the filing deadline or misunderstanding of the rules govern‐
ing the AEDPA deadline. Griffith, 614 F.3d at 331 (holding that
“this kind of negligence is not ‘extraordinary’ by any means”).
“A  lawyer’s  ineptitude,”  such  as  his  failure  to  meet  a  filing
deadline also is garden variety and “does not support equita‐
ble  tolling.”  Lee  v.  Cook  Cnty.,  635  F.3d  969,  972‐73  (7th  Cir.
2011). 
    Mr. Obriecht submits that Glasbrenner’s conduct amounts
to gross misconduct rather than garden variety negligence. He
points  to  her  failure  to  meet  the  March  17,  2003  deadline,
despite his informing her of it, and her erroneous advice, on
which he relied, that the deadline had been tolled based on the
extension granted in his probation revocation matter. He also
contends that Glasbrenner’s conduct was egregious because he
“had a breakdown of communication with his attorney during
No. 08‐1641                                                                   9

the relevant time period” and because Glasbrenner ultimately
withdrew from representation without filing a state petition.9
The district court determined that Mr. Obriecht had failed to
“show[] that Glasbrenner’s negligence was anything other than
garden variety.”10 We agree.
    Mr. Obriecht has established only that Glasbrenner incor‐
rectly believed that his AEDPA deadline had been tolled. He
has not shown or alleged on appeal that this error was any‐
thing other than an unfortunate mistake. As our precedents
make clear, an attorney’s misunderstanding or miscalculation
of the AEDPA deadline alone does not constitute an extraordi‐
nary circumstance. See, e.g.,  Griffith, 614 F.3d  at 331. We can
find no evidence of other conduct sufficient to constitute an
extraordinary  circumstance.  As  the  district  court  noted,11
Mr.  Obriecht’s  own  evidence  indicates  that  Glasbrenner
actively represented him before and after March 17, 2003, and
was preparing to meet what she incorrectly believed to be the
extended deadline. Indeed, she communicated with him and


9
    Pet’r’s Br. 26. 

10
       R.14 at 15. 

11
     Id. (“[I]t is ludicrous for petitioner to suggest that, because Glasbrenner
did not file a state court petition, she must have done no work towards
preparing one. Petitioner’s suggestion is refuted by his own documents,
which show that in the six months after she was hired, Glasbrenner met
with petitioner in person on at least two occasions, obtained his transcripts
and reviewed them, developed legal theories supporting his claims, spoke
to his case worker, filed motions for extension on petitioner’s behalf and,
when  petitioner’s  competence  came  into  question,  filed  a  motion  in  the
circuit court for a competency determination.”). 
10                                                    No. 08‐1641

informed  him  of  “claims  she  wished  to  raise  in  his  state
collateral challenge.”12 Thus, the only reason apparent from the
record  that  Mr.  Obriecht  failed  to  meet  the  March  17,  2003
deadline  appears  to  be  Glasbrenner’s  error,  which  “is  not
‘extraordinary’”  but  rather  is  an  “all  too  common”  circum‐
stance. Griffith, 614 F.3d at 331.  


B. Diligence
     Because we hold that Mr. Obriecht has failed to establish
that an extraordinary circumstance prevented him from timely
filing, we conclude that he is not entitled to equitable tolling.
However,  because  the  district  court  considered  whether
Mr. Obriecht had pursued his rights with sufficient diligence,
we also address this matter. 
    “Equitable tolling excuses a timely filing when the [peti‐
tioner] could not, despite the exercise of reasonable diligence,
have discovered all the information he needed in order to be
able to file his claim on time.” Johnson v. McCaughtry, 265 F.3d
559, 565 (7th Cir. 2001) (internal quotation marks omitted); see
also Holland, 130 S. Ct. at 2565 (holding that a petitioner must
prove  that  he  used  “reasonable  diligence”  in  pursuing  his
claims (internal quotation marks omitted)). Thus, Mr. Obriecht
must  demonstrate  that  during  the  more  than  two  years
between his AEDPA deadline and the time he filed his petition
in state court, he was diligently pursuing his claims. 




12
     Pet’r’s Br. 10. 
No. 08‐1641                                                           11

    “[M]ental  illness  tolls  a  statute  of  limitations  only  if  the
illness in fact prevents the sufferer from managing his affairs
and thus from understanding his legal rights and acting upon
them.” Miller v. Runyon, 77 F.3d 189, 191 (7th Cir. 1996); see also
Bolarinwa v. Williams, 593 F.3d 226, 232 (2d Cir. 2010) (holding
that petitioner seeking equitable tolling “must offer a particu‐
larized description of how her condition adversely affected her
capacity  to  function  …  in  relationship  to  the  pursuit  of  her
rights” (internal quotation marks omitted)).
    The district court determined that Mr. Obriecht failed to
establish that he was diligent. Before the district court and now
on appeal, Mr. Obriecht offered only the conclusory statements
that he suffered from mental health problems and was incar‐
cerated  in  the  WRC;  he  has  not  explained,  or  provided  evi‐
dence to demonstrate, how these two facts actually impaired
his ability to pursue his claims. 
     Moreover,  the  record  before  us  casts  doubt  on
Mr. Obriecht’s claim that these two circumstances prevented
him  from  filing  in  this  case  before  June  2005.  In  November
2003,  Mr.  Obriecht  was  adjudicated  competent  to  represent
himself  in  his  probation  revocation  matter;  he  has  not  ex‐
plained how he could be competent to represent himself in that
proceeding but not competent to file a petition for relief. More
troubling, the district court took judicial notice of the fact that
in  another  case  before the court, Mr. Obriecht  submitted an
affidavit in which he stated that “[w]hen he did obtain access
to the library [at the WRC], … he ‘then became very occupied
with  two  other  criminal  appeals  …,’  which  prevented  him
from pursuing his federal claims in state court until June 20, 
12                                                             No. 08‐1641

2005.”13 The State also has pointed out that Mr. Obriecht filed
direct and collateral appeals in state court between 2003 and
June 2005, the period during which he asserts that his mental
health prevented him from seeking state review of his claims
in this case. Mr. Obriecht has offered no explanation for how
he was able to file in those cases but not in this one. 
    Faced with these facts, we cannot say that the district court
abused  its  discretion  when  it  determined  that  Mr.  Obriecht
failed  to  establish  that  he  exercised  the  requisite  reasonable
diligence. 


                               Conclusion


    Because  the  district  court  did  not  abuse  its  discretion  in
determining  that  Glasbrenner’s  miscalculation  of
Mr. Obriecht’s AEDPA deadline was garden variety negligence
and that Mr. Obriecht failed to prove that he was diligent, we
affirm the judgment of the district court. 


                                                               AFFIRMED


13
     R.14 at 21. We issued an order on May 23, 2013, requesting a copy of this
affidavit from the district court because it was not part of the record in this
case. 
     As part of that order, out of an abundance of caution, we requested
copies of the papers Mr. Obriecht filed in other cases between March 2003
and June 2005. After a review of these documents, we find no prima facie
evidence of incapacity.